DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 08/23/2021. Claims 1-7, and 9-21 remain pending and are under consideration.
	
Response to Amendment and Arguments
The amendment filed 08/23/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-7, and 9-21 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 17.  Therefore, the rejection has been withdrawn.  
Applicant’s amendments to independent claims 1, 9, and 17 have overcome the provisional rejection of claims 1, 4-7, 9, 12-15, 17, and 20 on the ground of nonstatutory double patenting. Therefore, the provisional rejection of claims 1, 4-7, 9, 12-15, 17, and 20 has been withdrawn.

	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “receiving, via a network, a first request from a first user device associated with a first user identifier of a tenant to share a file stored in a first 
The closest prior art of record, Chen et al. (US 2018/0351870) teaches: memories 160 and 170 are configured to allow file system layering (e.g., OverlayFS). A multi-layer system may include multiple upper layers (including at least a first upper layer associated with a first user, or account 350), accessible and/or writeable by different accounts, groups of accounts, and/or permission levels. Accounts 340 and 350 may each be associated with a respective account identifier, for example, a user identifier (UID). At account 350's request, temporary file 190B is stored in storage layer 172 (i.e. a second layer) on memory 170 accessible through temporary directory 150. The third account may access storage layer 172 including temporary files 190B and 191 based on a shared GID with account 350. In an example, any suitable combination of permissions and storage layers may be suitable (see ¶ [0017], [0023], and [0028]).

Fitzer et al. (US 2012/0047139) teaches: a multi-layered and multi-versioned repository which stores tenant content in a clearly separated manner for each of a plurality of tenants. The top-most layer in this example may be a user-specific layer for personalization to a given end user. The top-most layer may be, for example, marked as writable, while the layers below marked as read-only. Layering enables separation of content from different sources, modification-free changes at the tenants, and tenant specific configurations which determine the visibility of the contents to other entities (¶ [0054], [0061]-[0065]).
Venkatesh (“Dynamically Reconfigurable Layered Filesystem”, Pub. 2012) discloses a Dynamically re-configurable Layered File System which makes use of layers to create a virtual unified view of the filesystem by overlaying layers transparently. These layers are maintained as a hierarchy of layers thereby facilitating ease of management and security. Since layers are made out of directories, group permissions can be used to enable sharing of layers. All user and system data is organized in the form of multiple layers, and users are isolated from data for which they do not have access (see pages 3, 6, and 12-15). 
The specific limitations “receiving, via a network, a first request from a first user device associated with a first user identifier of a tenant to share a file stored in a first layer of an overlay file system of a storage device, the first layer corresponding to the first user identifier; in response to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        09/15/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145